

115 HR 7357 IH: Automated Mobility Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7357IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Lipinski introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, Education and the Workforce, Financial Services, and Science, Space, and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish within the Department of Transportation an Assistant Secretary of Automated Mobility
			 and to direct such Assistant Secretary to submit to Congress a report on
			 automated vehicles, and for other purposes.
	
 1.Short titleThis Act may be cited as the Automated Mobility Act of 2018. 2.Establishing the Assistant Secretary of Automated MobilitySection 102 of title 49, United States Code, is amended—
 (1)in subsection (e)(1)— (A)by striking 6 and inserting 7;
 (B)in subparagraph (C), by striking and; (C)in subparagraph (D), by striking the period and inserting ; and; and
 (D)by adding at the end the following:  (E)an Assistant Secretary for Automated Mobility, who shall be appointed by the President, with the advice and consent of the Senate.; and
 (2)by adding at the end the following:  (i)Assistant Secretary of Automated MobilityThe Assistant Secretary of Automated Mobility appointed under subsection (e)(1) shall do the following:
 (1)Coordinate Federal agency efforts to test and deploy automated vehicles. (2)Develop incident response and investigation capabilities for incidents involving automated vehicles and determine the types of data needed to understand the control systems involved in such incidents.
 (3)Provide technical assistance to recipients of Federal funding for projects to test and deploy automated vehicles.
 (4)Coordinate efforts of the Department and the Federal Communications Commission to test and deploy standards and technology for interoperable vehicle-to-vehicle communication.
 (5)Communicate how Federal agencies protect the privacy of data that is generated by automated vehicles.
 (6)In coordination with the Department of Labor, promote the development of a workforce with expertise in automation and process management with respect to automated vehicles.
 (7)Promote a consistent regulatory framework among State and local governments to support the integration of automated vehicles.
 (8)Submit annually a report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate describing the efforts of the Assistant Secretary under this subsection..
			3.Policy roadmap
 (a)In generalNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation, in consultation with the Assistant Secretary of Automated Mobility, shall submit to the Congress a 5-year plan to—
 (1)adapt Federal vehicle safety standards and infrastructure to accommodate automated vehicles; (2)review Federal funding programs for the interstate highway system and evaluate the readiness of the Federal interstate highway system to accommodate automated vehicles;
 (3)establish a framework for automated vehicle safety assurance; (4)develop uniform standards for and procedures to test automated vehicles and automated driving software;
 (5)adapt existing safety oversight authority and enforcement capabilities to accommodate automated vehicles;
 (6)develop standards for vehicle-to-vehicle and vehicle-to-infrastructure communication; (7)protect the privacy of data of consumers who use automated vehicles;
 (8)protect automated vehicles and passengers of such vehicles from cybersecurity threats; (9)provide education to the human operators of vehicles;
 (10)develop an insurance framework for automated vehicles with interstate flexibility; (11)collaborate with the private sector and academia on research and development initiatives related to automated vehicles;
 (12)support the growth of the automated mobility industry in the United States; (13)coordinate with other Federal agencies to review measures available to promote American industrial leadership in automated vehicle technology; and
 (14)reduce the negative effects of automated vehicle technology on employment markets in the United States.
				